DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 23-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claims 23, 32, 41 and subsequent dependent claims.  The prior art of record does not disclose or render obvious a cradle system for a refuse vehicle defining a forward direction of travel on a ground surface, the cradle system comprising a deflectable body comprising a first leg coupled to a bumper of the refuse vehicle and held fixed relative to the bumper and a second leg spaced apart from the first leg and a web extending between the first leg and the second leg, wherein at least a portion of the deflectable body is configured to change to a deflected state in response to misalignment of a front loading fork relative to the refuse vehicle in a direction transverse to the forward direction of travel and return to an undeflected state to realign the fork relative to the refuse vehicle.
The closest prior art of record is considered to be O’Riordan and Rimsa.  O’Riordan is operative to detect deflections in an arm in response to loads of varying weights.  Rimsa comprises a backstop which prevents excessive deflection.  Neither reference discloses the elements of a deflectable body configured to change to a deflected state in response to misalignment of a front loading fork relative to the refuse vehicle in a direction transverse to the forward direction of travel and return to an undeflected state to realign the fork relative to the refuse vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        


/ASHLEY ROMANO/
Examiner, Art Unit 3652